DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 8, 9, 10, 11, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US 20160253042 A1, Published September 1, 2016), in view of Kimura (US 20160334911 A1, Published November 17, 2016).
As to claim 1, Niwa discloses a cursor controlling method of a touch-sensing display apparatus, comprising: 
detecting a starting position at which a touch signal triggered by an object on a touch panel of the touch-sensing display apparatus (Niwa at Figs. 3-4, step S01); 
calculating a starting coordinate of the starting position (Niwa at Figs. 3-4, step S02; ¶ [0065]); 
displaying a cursor at a first coordinate on a display screen of the touch-sensing display apparatus corresponding to the starting coordinate (Niwa at Figs. 3-4, step S04; ¶ [0066] discloses “Then, the control execution unit 14 calculates the position at which the pointer cursor is to be displayed (pointer cursor display position) according to data pertaining to the touch position” ¶ [0076]-[0077]).
Niwa does not disclose  detecting a first vector of the object moving from the starting position to a first steering position on the touch panel; moving the cursor along a first moving vector corresponding to the first vector, with a predetermined first speed on the display screen, until the object is stopped at a first steering position on the touch panel, so as to make the cursor ended up at a first virtual position on the display screen having a first virtual coordinate; and shifting the cursor from the first virtual coordinate to a first correct coordinate of the display screen corresponding to the first steering position.
However, Kimura does disclose detecting a first vector of the object moving from the starting position to a first steering position on the touch panel; moving the cursor along a first moving vector corresponding to the first vector, with a predetermined first speed on the display screen, until the object is stopped at a first steering position on the touch panel, so as to make the cursor ended up at a first virtual position on the display screen having a first virtual coordinate (Kimura at Fig. 6, movement from A1 to A2; ¶ [0161], [0179]); and 
shifting the cursor from the first virtual coordinate to a first correct coordinate of the display screen corresponding to the first steering position (Kimura at Fig. 6, pointer P being positioned at B3).1
Niwa discloses a base touch input apparatus upon which the claimed invention is an improvement.  Kimura discloses a comparable touch input apparatus which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Niwa the teachings of Kimura for the predictable result of enabling an operation on an operation surface to be performed and enabling an operator to easily control an ending point of an operation by easing restriction on operability caused due to the size of the operation surface (Kimura at ¶ [0006]).
As to claim 2, the combination of Niwa and Kimura discloses the cursor controlling method according to claim 1, further comprising: detecting a second vector of the object moves from the first steering position to a second steering position on the touch panel; moving the cursor along a second moving vector corresponding to the second vector on the display screen, with a second speed until the object is stopped at a second steering position, so as to make the cursor ended up at a second virtual coordinate on the display screen (Kimura at Fig. 10; ¶ [0231]); and 
shifting the cursor from the second virtual coordinate to a second correct coordinate of the display screen corresponding to the second steering position (Kimura at Fig. 6).
Niwa discloses a base touch input apparatus upon which the claimed invention is an improvement.  Kimura discloses a comparable touch input apparatus which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Niwa the teachings of Kimura for the predictable result of enabling an operation on an operation surface to be performed and enabling an operator to easily control an ending point of an operation by easing restriction on operability caused due to the size of the operation surface (Kimura at ¶ [0006]).
As to claim 3, the combination of Niwa and Kimura discloses the cursor controlling method according to claim 2, wherein a first distance between the first coordinate and the first correct coordinate is less than a virtual distance between the first coordinate and the first virtual coordinate (Kimura at Fig. 6).
As to claim 6, the combination of Niwa and Kimura discloses the cursor controlling method according to claim 1, wherein a real distance between the first coordinate and the first correct coordinate is greater than a virtual distance between the first coordinate and the first virtual coordinate (Kimura at Fig. 6, the distance between IA1, B1 to IA3, B3 is greater than the distance between IA1, B1 to IA2, B2).
As to claim 8, the combination of Niwa and Kimura discloses the cursor controlling method according to claim 1, wherein the step of detecting the first vector comprises: detecting a measurement coordinate of the first steering position of the object during a period of measuring time; and determining the first vector according to the starting coordinate and the measured coordinate (Niwa at Fig. 5, vector to pointer cursor 43; ¶ [0084]-[0087]).
As to claim 9, Niwa discloses a touch-sensing display apparatus, comprising: 
a display screen; a touch panel, corresponding to the display screen; and a control circuit (Niwa at Figs. 1-2), for performing steps comprising: 
detecting a starting position at which a touch signal triggered by an object on the touch panel (Niwa at Figs. 3-4, step S01); 
calculating a starting coordinate of the starting position (Niwa at Figs. 3-4, step S02; ¶ [0065]); 
displaying a cursor at a first coordinate on the display screen corresponding to the starting coordinate (Niwa at Figs. 3-4, step S04; ¶ [0066] discloses “Then, the control execution unit 14 calculates the position at which the pointer cursor is to be displayed (pointer cursor display position) according to data pertaining to the touch position” ¶ [0076]-[0077]).
Niwa does not disclose detecting a first vector of the object moving from the starting position to a first steering position on the touch panel; moving the cursor along a first moving vector corresponding to the first vector, with a predetermined first speed on the display screen, until the object is stopped at a first steering position on the touch panel, so as to make the cursor ended up at a first virtual position on the display screen having a first virtual coordinate; and shifting the cursor from the first virtual coordinate to a first correct coordinate of the display screen corresponding to the first steering position.
However, Kimura does disclose detecting a first vector of the object moving from the starting position to a first steering position on the touch panel; moving the cursor along a first moving vector corresponding to the first vector, with a predetermined first speed on the display screen, until the object is stopped at a first steering position on the touch panel, so as to make the cursor ended up at a first virtual position on the display screen having a first virtual coordinate (Kimura at Fig. 6, movement from A1 to A2; ¶ [0161], [0179]); and 
shifting the cursor from the first virtual coordinate to a first correct coordinate of the display screen corresponding to the first steering position (Kimura at Fig. 6, pointer P being positioned at B3).
As to claim 10, the combination of Niwa and Kimura discloses the touch-sensing display apparatus according to claim 9, wherein the control circuit further performs steps of: detecting a second vector of the object moves from the first steering position to a second steering position on the touch panel; moving the cursor along a second moving vector corresponding to the second vector on the display screen, with a second speed until the object is stopped at a second steering position, so as to make the cursor ended up at a second virtual coordinate on the display screen (Kimura at Fig. 10; ¶ [0231]); and 
shifting the cursor from the second virtual coordinate to a second correct coordinate of the display screen corresponding to the second steering position (Kimura at Fig. 6).
Niwa discloses a base touch input apparatus upon which the claimed invention is an improvement.  Kimura discloses a comparable touch input apparatus which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Niwa the teachings of Kimura for the predictable result of enabling an operation on an operation surface to be performed and enabling an operator to easily control an ending point of an operation by easing restriction on operability caused due to the size of the operation surface (Kimura at ¶ [0006]).
As to claim 11, the combination of Niwa and Kimura discloses the touch-sensing display apparatus according to claim 10, wherein a real distance between the first coordinate and the first correct coordinate is less than a virtual distance between the first coordinate and the first virtual coordinate (Kimura at Fig. 6).
As to claim 14, the combination of Niwa and Kimura discloses the touch-sensing display apparatus according to claim 9, wherein a real distance between the first coordinate and the first correct coordinate is greater than a virtual distance between the first coordinate and the first virtual coordinate (Kimura at Fig. 6, the distance between IA1, B1 to IA3, B3 is greater than the distance between IA1, B1 to IA2, B2).
As to claim 19, the combination of Niwa and Kimura discloses the touch-sensing display apparatus according to claim 9.
The combination does not disclose that the display screen and the touch panel are separated from each other; and the touch panel and the display screen are electromagnetically or photoelectrically connected to each other.
However, Examiner takes an official notice that wireless touchpads that are coordinately mapped to a display screen are well-known in the art.  In view of the officially noticed facts, it would be obvious for a person of ordinary skill to provide such a wireless touchpad for the well-known purpose of manipulating a cursor displayed on the display.
As to claim 20, the combination of Niwa and Kimura discloses the touch-sensing display apparatus according to claim 9, wherein the step of detecting the first vector comprises: detecting a measurement coordinate of the first steering position of the object during a period of measuring time; and determining the first vector according to the starting coordinate and the measured coordinate (Niwa at Fig. 5, vector to pointer cursor 43; ¶ [0084]-[0087]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa and Kimura as applied to claim 1 above, and further in view of Cho (US 20190220167 A1, Published July 18, 2019).
As to claim 7, the combination of Niwa and Kimura discloses the cursor controlling method according to claim 1.
The combination does not disclose that the step of displaying the cursor at the first coordinate on the display screen comprises: mapping the starting coordinate of the touch panel to the first coordinate on the display screen; and displaying an image of the cursor on the first coordinate.
However, Cho does disclose that the step of displaying the cursor at the first coordinate on the display screen comprises: mapping the starting coordinate of the touch panel to the first coordinate on the display screen; and displaying an image of the cursor on the first coordinate (Cho at Figs. 6-8).
The combination of Niwa and Kimura discloses a base touch input device upon which the claimed invention is an improvement.  Cho discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Niwa and Kimura the teachings of Cho for the predictable result of allowing a position to be accurately specified through finger touch input (Cho at ¶ [0006]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa and Kimura as applied to claim 9 above, and further in view of Cho (US 20190220167 A1, Published July 18, 2019).
As to claim 15, the combination of Niwa and Kimura discloses the touch-sensing display apparatus according to claim 9.
The combination does not disclose that the step of displaying the cursor at the first coordinate on the display screen comprises: mapping the starting coordinate of the touch panel to the first coordinate on the display screen; and displaying an image of the cursor on the first coordinate.
However, Cho does disclose that the step of displaying the cursor at the first coordinate on the display screen comprises: mapping the starting coordinate of the touch panel to the first coordinate on the display screen; and displaying an image of the cursor on the first coordinate (Cho at Figs. 6-8).
The combination of Niwa and Kimura discloses a base touch input device upon which the claimed invention is an improvement.  Cho discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Niwa and Kimura the teachings of Cho for the predictable result of allowing a position to be accurately specified through finger touch input (Cho at ¶ [0006]).
Claims 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa and Kimura as applied to claim 9 above, and further in view Matsuki (US 20140160073 A1, Published June 12, 2014).
As to claim 16, the combination of Niwa and Kimura discloses the touch-sensing display apparatus according to claim 9.
The combination does not disclose that the display screen and the touch panel overlap each other, the display screen has a sub-touch area having a size smaller than that of the display screen, and sub-touch area has a first coordinate system mapped to that of the display screen.
However, Matsuki does disclose that the display screen and the touch panel overlap each other, the display screen has a sub-touch area having a size smaller than that of the display screen, and sub-touch area has a first coordinate system mapped to that of the display screen (Matsuki at Fig. 1, in particular).
The combination of Niwa and Kimura discloses a base touch input device upon which the claimed invention is an improvement.  Matsuki discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Niwa and Kimura the teachings of Matsuki for the predictable result of allowing a user to designate any desired position within a screen of a device, irrespective of where the position is, with improved ease, during a period in which the user is holding the device with one hand and is manipulating the device with a finger of the same hand (Matsuki at ¶ [0014]).
As to claim 17, the combination of Niwa, Kimura, and Matsuki discloses the touch-sensing display apparatus according to claim 16, wherein the display screen has a coordinate system identical with the first coordinate system of the sub-touch area (Matsuki at Fig. 1, in particular).
As to claim 18, the combination of Niwa, Kimura, and Matsuki discloses the touch-sensing display apparatus according to claim 16, wherein a length of a virtual moving trace of which the cursor displayed on the display screen is greater than a length of a moving trace of which the object moving on the touch panel (Matsuki at Fig. 1, in particular).

Allowable Subject Matter
Claims 4, 5, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 4 and 12, none of the prior art found by the Examiner discloses the claimed aspect of:
wherein the second speed is adjusted by a difference between the first distance and the virtual distance.

As to claims 5 and 13, none of the prior art found by the Examiner discloses the claimed aspect of:
obtaining a third speed for moving the cursor from the second correct coordinate to a third virtual coordinate on the display screen according to an average value of the predetermined first speed and the second speed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
07/08/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Cho at ¶ [0126]